                 Case 2:19-cr-00063-JCC Document 44 Filed 12/07/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0063-JCC
10                             Plaintiff,                    ORDER
11          v.

12   BRENDAN L. WILKINS,

13                             Defendant.
14

15          This matter comes before the Court on the parties’ joint motion to proceed with a plea
16   hearing by video or teleconference (Dkt. No. 43). Having thoroughly considered the motion and
17   the relevant record, the Court hereby GRANTS the motion for the reasons explained herein.
18          On April 4, 2019, Defendant pled not guilty to charges of travel with intent to engage in a
19   sexual act with a minor and possession of child pornography. (Dkt. Nos. 14, 18.) The parties now
20   move for a change of plea hearing. (Dkt. No. 43.) Defendant would like to take responsibility
21   and resolve the matter in a timely fashion. (Id.) Defendant wishes to move forward with a plea
22   hearing now and consents to do so by video or teleconference in light of the impact of the
23   COVID-19 pandemic on this Court’s in-person operations. (Id.)
24          Because of the health risks posed by the COVID-19 pandemic, the Court may conduct a
25   felony plea hearing by video or teleconference if the defendant consents and the Court finds that
26   the plea hearing cannot be further delayed without serious harm to the interests of justice. See


     ORDER
     CR19-0063-JCC
     PAGE - 1
               Case 2:19-cr-00063-JCC Document 44 Filed 12/07/20 Page 2 of 2




 1   Coronavirus Aid, Relief, and Economic Security (CARES) Act, Pub. L. No. 116-136,

 2   §§ 15002(b)(2)(A), (b)(4), 134 Stat. 281, 528–29 (2020); W.D. Wash. General Order No. 14-20

 3   (Sept. 24, 2020), 04-20 (Mar. 30, 2020). Defendant has a strong interest in the speedy resolution

 4   of this matter. The Court will not resume in-person proceedings until at least January 1, 2021.

 5   See W.D. Wash. General Order No. 15-20 at 2 (Oct. 2, 2020). Unnecessarily delaying

 6   Defendant’s guilty plea hearing further would cause serious harm to the interests of justice.

 7          For the foregoing reasons, the Court GRANTS the parties’ motion (Dkt. No. 43). The

 8   Court ORDERS that Defendant’s guilty plea hearing be set as soon as practicable before a
 9   Magistrate Judge and be conducted by video conference. A record of Defendant’s consent to
10   proceed via remote hearing should be made at that time. The portion of the Court’s previous
11   order directing the parties to file a joint status report (Dkt. No. 42 at 2) is STRICKEN.
12          DATED this 7th day of December 2020.




                                                           A
13

14

15
                                                           John C. Coughenour
16                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0063-JCC
     PAGE - 2
